
	
		I
		112th CONGRESS
		1st Session
		H. R. 3192
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Costa (for
			 himself, Mr. Cardoza,
			 Mr. Courtney,
			 Ms. Baldwin,
			 Ms. Bordallo,
			 Mr. Petri,
			 Mr. Kind, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to inter in national cemeteries individuals who
		  supported the United States in Laos during the Vietnam War
		  era.
	
	
		1.Eligibility for interment in
			 national cemeteries
			(a)In
			 generalSection 2402(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(10)Any individual who—
						(A)the Secretary determines served in combat
				support of the Armed Forces (including combat support involving any covert
				action of the United States, as defined in section 503(e) of the National
				Security Act of 1947 (50 U.S.C. 413b)) in the Kingdom of Laos during the period
				beginning on February 28, 1961, and ending on May 15, 1975; and
						(B)at the time of the
				individual’s death was a citizen of the United States or an alien lawfully
				admitted for permanent residence in the United
				States.
						.
				
			(b)Effective
			 dateThe amendment made by
			 this Act shall apply with respect to an individual dying on or after January 1,
			 2011.
			
